Citation Nr: 0400950	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans of the right talus with degenerative joint disease, 
currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. H. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from December 1983 to November 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) that denied, in 
pertinent part, an increased rating for osteochondritis 
dissecans of the right talus with degenerative joint disease 
(DJD).  The veteran has been represented by the American 
Legion throughout this appeal.

The veteran submitted informal claims of entitlement to 
service connection for right ear hearing loss disability and 
cardiovascular disorder.  It appears that the RO has not had 
an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans' Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  The VA will notify you if further 
action is required on your part.


REMAND

The report of a February 2001 VA compensation examination 
conveys that the veteran was receiving treatment for his 
osteochondritis dissecans of the right talus with DJD from an 
internist.  On a December 2002 written statement, the veteran 
indicated that he was scheduled for a VA compensation 
examination in January 2003.  Clinical documentation of the 
cited treatment is not of record.  In reviewing a similar 
factual scenario, Court has held that the VA should obtain 
all relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The reports of the February 2001 and a July 2002 VA 
compensation examinations reflect that the VA physicians did 
not have the opportunity to review the veteran's claims file.  
The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see 38 C.F.R. § 4.1 
(2003).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) and Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
osteochondritis dissecans of the right 
talus with DJD after April 2002, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  The RO should then request that 
copies of all VA
clinical documentation pertaining to the 
veteran's treatment after July 2002, 
including that provided at Memphis, 
Tennessee, VA Medical Center, be 
forwarded for incorporation into the 
record.

4.  The RO should then schedule the 
veteran for a VA compensation examination 
that is sufficiently broad to accurately 
determine the current nature and severity 
of the osteochondritis dissecans of the 
right talus with DJD.  All pertinent 
pathology associated with the veteran's 
right ankle disability found on 
examination should be noted in the report 
of the evaluation.  The examiner should 
provide the specific ranges of motion of 
the veteran's right ankle.  Also, the 
examiner should note whether the 
veteran's right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right ankle repeatedly over a period 
of time.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  Specifically, 
the examiner should state whether the 
veteran exhibits ankylosis of the right 
ankle and/or right foot drop.  Send the 
claims folder, including this REMAND, to 
the examiner for review.  The examination 
report should specifically state that 
such a review was conducted.

5.  The RO should then readjudicate the 
veteran's entitlement to an increased 
rating for osteochondritis dissecans of 
the right talus with degenerative joint 
disease.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



